DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Examiner acknowledges Applicant's claim for benefit as a 371 of PCT/GB2016/052022 filed 7/5/2016 and for priority based on GB1511887 filed 7/7/2015 in Great Britain. 

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP §606.01. However, the title of the invention should be limited to 500 characters. Examiner suggests in including the aspect(s) of the claims which Applicant believes to be novel or nonobvious over the prior art.

Claim Objections
Claim(s) 5 is/are objected to because of the following informalities:  
Claim 5 does not end with a period as required. See 37 CFR 1.75(i) and MPEP 608.01(m). In the last line of the claim, replace “of the second hidden layer;” with – of the second hidden layer. –.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea); and because the claim(s) as a whole, considering all claim elements both individually and in combination, does/do not amount to significantly more than the judicial exception.

Claim 1 (Independent)
Step 1: The claim is within a statutory category eligible for patent protection: machines. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites: …comprising an input layer, an output layer and at least first and second hidden layers, wherein the number of units of the second hidden layer is equal to the number of units of the input layer (which is a mental process which may be carried out using pen and paper); … generate one or more predicted next items in a sequence of items based on an input sequence item (which is a mental process which may be carried out using pen and paper) …: retrieving a context vector corresponding to the input sequence item using stored data(which is a mental process which may be carried out using pen and paper); processing the context vector … (which is a mental process which may be carried out using pen and paper;); retrieving an output vector at the output layer of the artificial neural network by transforming the output of the second hidden layer of the artificial neural network using the stored data, wherein the output vector corresponds to one or more predicted next items (which is a mental process which may be carried out using pen and paper); …. 
Step 2A, prong two: This judicial exception is not integrated into a practical application.  Beyond the recited abstract idea, the claim recites the additional limitations of: electronic device, processor that is configured, neural network, input interface, receiving from an input interface, outputting the output vector. These elements have been considered both individually and as an ordered combination. The input received and outputting the output vector are insignificant extra-solution activity. See MPEP 2106.05(g). The electronic device, processor that is configured, and input interface are recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The artificial neural network merely generally links the abstract idea to a generic computing process within the particular technological environment of artificial intelligence. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The electronic device comprising a processor, at least one input interface, wherein the processor is configured amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). The input received at the at least one input interface and outputting the output vector are insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). The neural network is well-understood, routine, and conventional, as evidenced by Kiranyaz (US 20210/097389) stating “Artificial Neural Networks (ANNs), or the so-called Multi-Layer Perceptrons (MLPs) are well-known universal approximators” (Kiranyaz, e.g. §Abstract) and by the foundational course textbook by Haykin (“Neural Networks: A Comprehensive Foundation: Second Edition”), which recognizes that “artificial neural networks … represent a technology that is rooted in many disciplines … Neural networks find applications in such diverse fields as modeling, time series analysis, pattern recognition, signal processing, and control by virtue of an important property … The book should appeal to engineers, computer scientists, and physicists … other disciplines such as psychology and neurosciencies will also find the book useful” (Haykin e.g. §Preface on pages 12-14).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 2
Step 1: The claim is within a statutory category eligible for patent protection: machines. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim further recites: wherein the stored data is either values of parameters of a character-compositional model which is a predictor configured to compute a location of an item in a multi-dimensional space from individual characters of the item, or the stored data is item embeddings being locations of items in the multi-dimensional space (which is just more narrowly claiming the data that is being processed by the mental process which may be carried out using pen and paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: electronic device, processor that is configured, neural network, input interface, receiving from an input interface, outputting the output vector. These elements have been considered both individually and as an ordered combination. The input received and outputting the output vector are insignificant extra-solution activity. See MPEP 2106.05(g). The electronic device, processor that is configured, and input interface are recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The artificial neural network merely generally links the abstract idea to a generic computing process within the particular technological environment of artificial intelligence. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The electronic device comprising a processor, at least one input interface, wherein the processor is configured amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). The input received at the at least one input interface and outputting the output vector are insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). The neural network is well-understood, routine, and conventional, as evidenced by Kiranyaz (US 20210/097389) stating “Artificial Neural Networks (ANNs), or the so-called Kiranyaz, e.g. §Abstract) and by the foundational course textbook by Haykin (“Neural Networks: A Comprehensive Foundation: Second Edition”), which recognizes that “artificial neural networks … represent a technology that is rooted in many disciplines … Neural networks find applications in such diverse fields as modeling, time series analysis, pattern recognition, signal processing, and control by virtue of an important property … The book should appeal to engineers, computer scientists, and physicists … other disciplines such as psychology and neurosciencies will also find the book useful” (Haykin e.g. §Preface on pages 12-14).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 3
Step 1: The claim is within a statutory category eligible for patent protection: machines. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites: where the stored data is held … and … to compute an item embedding corresponding to the input sequence item from the character-compositional model and to add the item embedding … (which is a mental process which may be carried out using pen and paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: electronic device, processor that is configured, neural network, input interface, receiving from an input interface, outputting the output vector, and cache. These elements have been considered both individually and as an ordered combination. The input received and outputting the output vector are insignificant extra-solution activity. See MPEP 2106.05(g). The electronic device, processor that is configured, input interface, cache are recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The electronic device comprising a processor, at least one input interface, wherein the processor is configured, and the cache amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). The input received at the at least one input interface and outputting the output vector are insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). The neural network is well-understood, routine, and conventional, as evidenced by Kiranyaz (US 20210/097389) stating “Artificial Neural Networks (ANNs), or the so-called Multi-Layer Perceptrons (MLPs) are well-known universal approximators” (Kiranyaz, e.g. §Abstract) and by the foundational course textbook by Haykin (“Neural Networks: A Comprehensive Foundation: Second Edition”), which recognizes that “artificial neural networks … represent a technology that is rooted in many disciplines … Neural networks find applications in such diverse fields as modeling, time series analysis, pattern recognition, signal processing, and control by virtue of an important property … The book should appeal to engineers, computer scientists, and physicists … other disciplines such as psychology and neurosciencies will also find the book useful” (Haykin e.g. §Preface on pages 12-14).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 4
Step 1: The claim is within a statutory category eligible for patent protection: machines. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites: … retrieve the context vector corresponding to the input sequence by accessing an item embedding …. (which is a mental process which may be carried out using pen and paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: electronic device, processor that is configured, neural network, input interface, receiving from an input interface, outputting the output vector, and cache. These elements have been considered both individually and as an ordered combination.The input received and outputting the output vector are insignificant extra-solution activity. See MPEP 2106.05(g).The electronic device, processor that is configured, input interface, cache are recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The artificial neural network merely generally links the abstract idea to a generic computing process within the particular technological environment of artificial intelligence. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The electronic device comprising a processor, at least one input interface, wherein the processor is configured, and the cache amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). The input received at the at least one input interface and outputting the output vector are insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). The neural network is well-understood, routine, and conventional, as evidenced by Kiranyaz (US 20210/097389) stating “Artificial Neural Networks (ANNs), or the so-called Multi-Layer Perceptrons (MLPs) are well-known universal approximators” (Kiranyaz, e.g. §Abstract) and by the foundational course textbook by Haykin (“Neural Networks: A Comprehensive Foundation: Second Edition”), which Haykin e.g. §Preface on pages 12-14).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 5
Step 1: The claim is within a statutory category eligible for patent protection: machines. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites: wherein the processor is configured to process the context vector … by: providing the context vector to the input layer (which is a mental process which may be carried out using pen and paper); multiplying the contents of the input layer with a first weight matrix W0 and providing the result to the first hidden layer of the artificial neural network (which is a mathematical concepts and/or mental process which may be carried out using pen and paper); processing the input to the first hidden layer with the nodes of the first hidden layer to produce an output of the first hidden layer (which is a mental process which may be carried out using pen and paper); multiplying the output of the first hidden layer with a second weight matrix W1 and providing the result to the second hidden layer (which is a mental process which may be carried out using pen and paper); and processing the input to the second hidden layer with the nodes of the second hidden layer to produce an output of the second hidden layer (which is a mental process which may be carried out using pen and paper). )
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: electronic device, processor that is configured, neural network, input interface, receiving from an input interface, outputting the output vector. These elements have been considered both individually and as an ordered combination. The input received and outputting the output vector are 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The electronic device comprising a processor, at least one input interface, wherein the processor is configured amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). The input received at the at least one input interface and outputting the output vector are insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). The neural network is well-understood, routine, and conventional, as evidenced by Kiranyaz (US 20210/097389) stating “Artificial Neural Networks (ANNs), or the so-called Multi-Layer Perceptrons (MLPs) are well-known universal approximators” (Kiranyaz, e.g. §Abstract) and by the foundational course textbook by Haykin (“Neural Networks: A Comprehensive Foundation: Second Edition”), which recognizes that “artificial neural networks … represent a technology that is rooted in many disciplines … Neural networks find applications in such diverse fields as modeling, time series analysis, pattern recognition, signal processing, and control by virtue of an important property … The book should appeal to engineers, computer scientists, and physicists … other disciplines such as psychology and neurosciencies will also find the book useful” (Haykin e.g. §Preface on pages 12-14).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of 

Claim 6
Step 1: The claim is within a statutory category eligible for patent protection: machines. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites: wherein the artificial neural network further comprises a recurrent hidden vector (which is a mental process which may be carried out using pen and paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: electronic device, processor that is configured, neural network, input interface, receiving from an input interface, outputting the output vector. These elements have been considered both individually and as an ordered combination. The input received and outputting the output vector are insignificant extra-solution activity. See MPEP 2106.05(g). The electronic device, processor that is configured, and input interface are recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The artificial neural network merely generally links the abstract idea to a generic computing process within the particular technological environment of artificial intelligence. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The electronic device comprising a processor, at least one input interface, wherein the processor is configured amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). The input received at the at least one input interface and outputting the output vector are insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). The neural network is well-understood, routine, and conventional, as evidenced by Kiranyaz (US 20210/097389) stating “Artificial Neural Networks (ANNs), or the so-called Kiranyaz, e.g. §Abstract) and by the foundational course textbook by Haykin (“Neural Networks: A Comprehensive Foundation: Second Edition”), which recognizes that “artificial neural networks … represent a technology that is rooted in many disciplines … Neural networks find applications in such diverse fields as modeling, time series analysis, pattern recognition, signal processing, and control by virtue of an important property … The book should appeal to engineers, computer scientists, and physicists … other disciplines such as psychology and neurosciencies will also find the book useful” (Haykin e.g. §Preface on pages 12-14).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 7
Step 1: The claim is within a statutory category eligible for patent protection: machines. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites: wherein the processor is configured to concatenate the contents of the input layer with the recurrent hidden vector prior to processing the contents of the input layer with the hidden layers of the artificial neural network (which is a mental process which may be carried out using pen and paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: electronic device, processor that is configured, neural network, input interface, receiving from an input interface, outputting the output vector. These elements have been considered both individually and as an ordered combination. The input received and outputting the output vector are insignificant extra-solution activity. See MPEP 2106.05(g). The electronic device, processor that is configured, and input interface are recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The electronic device comprising a processor, at least one input interface, wherein the processor is configured amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). The input received at the at least one input interface and outputting the output vector are insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). The neural network is well-understood, routine, and conventional, as evidenced by Kiranyaz (US 20210/097389) stating “Artificial Neural Networks (ANNs), or the so-called Multi-Layer Perceptrons (MLPs) are well-known universal approximators” (Kiranyaz, e.g. §Abstract) and by the foundational course textbook by Haykin (“Neural Networks: A Comprehensive Foundation: Second Edition”), which recognizes that “artificial neural networks … represent a technology that is rooted in many disciplines … Neural networks find applications in such diverse fields as modeling, time series analysis, pattern recognition, signal processing, and control by virtue of an important property … The book should appeal to engineers, computer scientists, and physicists … other disciplines such as psychology and neurosciencies will also find the book useful” (Haykin e.g. §Preface on pages 12-14).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).Page 4 of 7



Claim 8
Step 1: The claim is within a statutory category eligible for patent protection: machines. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites: wherein the recurrent hidden vector comprises data indicative of a previous state of the artificial neural network (which is a mental process which may be carried out using pen and paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: electronic device, processor that is configured, neural network, input interface, receiving from an input interface, outputting the output vector. These elements have been considered both individually and as an ordered combination. The input received and outputting the output vector are insignificant extra-solution activity. See MPEP 2106.05(g). The electronic device, processor that is configured, and input interface are recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The artificial neural network merely generally links the abstract idea to a generic computing process within the particular technological environment of artificial intelligence. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The electronic device comprising a processor, at least one input interface, wherein the processor is configured amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). The input received at the at least one input interface and outputting the output vector are insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). The neural network is well-understood, routine, and conventional, as evidenced by Kiranyaz (US 20210/097389) stating “Artificial Neural Networks (ANNs), or the so-called Multi-Layer Perceptrons (MLPs) are well-known universal approximators” (Kiranyaz, e.g. §Abstract) and by the Haykin (“Neural Networks: A Comprehensive Foundation: Second Edition”), which recognizes that “artificial neural networks … represent a technology that is rooted in many disciplines … Neural networks find applications in such diverse fields as modeling, time series analysis, pattern recognition, signal processing, and control by virtue of an important property … The book should appeal to engineers, computer scientists, and physicists … other disciplines such as psychology and neurosciencies will also find the book useful” (Haykin e.g. §Preface on pages 12-14).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 9
Step 1: The claim is within a statutory category eligible for patent protection: machines. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites: wherein the processor is configured to update the recurrent hidden vector according to the output of the first hidden layer (which is a mental process which may be carried out using pen and paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: electronic device, processor that is configured, neural network, input interface, receiving from an input interface, outputting the output vector. These elements have been considered both individually and as an ordered combination. The input received and outputting the output vector are insignificant extra-solution activity. See MPEP 2106.05(g). The electronic device, processor that is configured, and input interface are recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The artificial neural network merely generally links the abstract idea to a generic computing process within the particular technological environment of artificial intelligence. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The electronic device comprising a processor, at least one input interface, wherein the processor is configured amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). The input received at the at least one input interface and outputting the output vector are insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). The neural network is well-understood, routine, and conventional, as evidenced by Kiranyaz (US 20210/097389) stating “Artificial Neural Networks (ANNs), or the so-called Multi-Layer Perceptrons (MLPs) are well-known universal approximators” (Kiranyaz, e.g. §Abstract) and by the foundational course textbook by Haykin (“Neural Networks: A Comprehensive Foundation: Second Edition”), which recognizes that “artificial neural networks … represent a technology that is rooted in many disciplines … Neural networks find applications in such diverse fields as modeling, time series analysis, pattern recognition, signal processing, and control by virtue of an important property … The book should appeal to engineers, computer scientists, and physicists … other disciplines such as psychology and neurosciencies will also find the book useful” (Haykin e.g. §Preface on pages 12-14).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 10
Step 1: The claim is within a statutory category eligible for patent protection: machines. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites: update the recurrent hidden vector by replacing the recurrent hidden vector with the output of the first hidden layer (which is a mental process which may be carried out using pen and paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: electronic device, processor that is configured, neural network, input interface, receiving from an input interface, outputting the output vector. These elements have been considered both individually and as an ordered combination. The input received and outputting the output vector are insignificant extra-solution activity. See MPEP 2106.05(g). The electronic device, processor that is configured, and input interface are recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The artificial neural network merely generally links the abstract idea to a generic computing process within the particular technological environment of artificial intelligence. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The electronic device comprising a processor, at least one input interface, wherein the processor is configured amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). The input received at the at least one input interface and outputting the output vector are insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). The neural network is well-understood, routine, and conventional, as evidenced by Kiranyaz (US 20210/097389) stating “Artificial Neural Networks (ANNs), or the so-called Multi-Layer Perceptrons (MLPs) are well-known universal approximators” (Kiranyaz, e.g. §Abstract) and by the Haykin (“Neural Networks: A Comprehensive Foundation: Second Edition”), which recognizes that “artificial neural networks … represent a technology that is rooted in many disciplines … Neural networks find applications in such diverse fields as modeling, time series analysis, pattern recognition, signal processing, and control by virtue of an important property … The book should appeal to engineers, computer scientists, and physicists … other disciplines such as psychology and neurosciencies will also find the book useful” (Haykin e.g. §Preface on pages 12-14).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 11
Step 1: The claim is within a statutory category eligible for patent protection: machines. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites: retrieve the context vector by retrieving a row or column of an encoding matrix that corresponds to the input received... (which is a mental process which may be carried out using pen and paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: electronic device, processor that is configured, neural network, input interface, receiving from an input interface, outputting the output vector. These elements have been considered both individually and as an ordered combination. The input received and outputting the output vector are insignificant extra-solution activity. See MPEP 2106.05(g). The electronic device, processor that is configured, and input interface are recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The artificial neural network merely generally links the abstract idea to a generic computing process within the particular technological environment of artificial intelligence. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The electronic device comprising a processor, at least one input interface, wherein the processor is configured amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). The input received at the at least one input interface and outputting the output vector are insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). The neural network is well-understood, routine, and conventional, as evidenced by Kiranyaz (US 20210/097389) stating “Artificial Neural Networks (ANNs), or the so-called Multi-Layer Perceptrons (MLPs) are well-known universal approximators” (Kiranyaz, e.g. §Abstract) and by the foundational course textbook by Haykin (“Neural Networks: A Comprehensive Foundation: Second Edition”), which recognizes that “artificial neural networks … represent a technology that is rooted in many disciplines … Neural networks find applications in such diverse fields as modeling, time series analysis, pattern recognition, signal processing, and control by virtue of an important property … The book should appeal to engineers, computer scientists, and physicists … other disciplines such as psychology and neurosciencies will also find the book useful” (Haykin e.g. §Preface on pages 12-14).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 12
Step 1: The claim is within a statutory category eligible for patent protection: machines. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites: produce a 1-of-N vector corresponding to the input sequence item and to retrieve the context vector by transforming the 1-of-N vector using the encoding matrix (which is a mathematical concepts and/or mental process which may be carried out using pen and paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: electronic device, processor that is configured, neural network, input interface, receiving from an input interface, outputting the output vector. These elements have been considered both individually and as an ordered combination. The input received and outputting the output vector are insignificant extra-solution activity. See MPEP 2106.05(g). The electronic device, processor that is configured, and input interface are recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The artificial neural network merely generally links the abstract idea to a generic computing process within the particular technological environment of artificial intelligence. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The electronic device comprising a processor, at least one input interface, wherein the processor is configured amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). The input received at the at least one input interface and outputting the output vector are insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). The neural network is well-understood, routine, and conventional, as evidenced by Kiranyaz (US 20210/097389) stating “Artificial Neural Networks (ANNs), or the so-called Multi-Layer Perceptrons (MLPs) are well-known universal approximators” (Kiranyaz, e.g. §Abstract) and by the Haykin (“Neural Networks: A Comprehensive Foundation: Second Edition”), which recognizes that “artificial neural networks … represent a technology that is rooted in many disciplines … Neural networks find applications in such diverse fields as modeling, time series analysis, pattern recognition, signal processing, and control by virtue of an important property … The book should appeal to engineers, computer scientists, and physicists … other disciplines such as psychology and neurosciencies will also find the book useful” (Haykin e.g. §Preface on pages 12-14).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 13
Step 1: The claim is within a statutory category eligible for patent protection: machines. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites: wherein transforming the 1-of-N vector comprises multiplying the 1-of-N vector and the encoding matrix using matrix multiplication (which is mathematical concepts and/or a mental process which may be carried out using pen and paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: electronic device, processor that is configured, neural network, input interface, receiving from an input interface, outputting the output vector. These elements have been considered both individually and as an ordered combination. The input received and outputting the output vector are insignificant extra-solution activity. See MPEP 2106.05(g). The electronic device, processor that is configured, and input interface are recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The artificial neural network merely generally links the abstract idea to a generic computing process within the particular technological environment of artificial intelligence. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The electronic device comprising a processor, at least one input interface, wherein the processor is configured amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). The input received at the at least one input interface and outputting the output vector are insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). The neural network is well-understood, routine, and conventional, as evidenced by Kiranyaz (US 20210/097389) stating “Artificial Neural Networks (ANNs), or the so-called Multi-Layer Perceptrons (MLPs) are well-known universal approximators” (Kiranyaz, e.g. §Abstract) and by the foundational course textbook by Haykin (“Neural Networks: A Comprehensive Foundation: Second Edition”), which recognizes that “artificial neural networks … represent a technology that is rooted in many disciplines … Neural networks find applications in such diverse fields as modeling, time series analysis, pattern recognition, signal processing, and control by virtue of an important property … The book should appeal to engineers, computer scientists, and physicists … other disciplines such as psychology and neurosciencies will also find the book useful” (Haykin e.g. §Preface on pages 12-14).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 14
Step 1: The claim is within a statutory category eligible for patent protection: machines. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites: retrieve an output class prediction from the output layer of the artificial neural network, wherein the output class prediction defines a group of one or more sequence items (which is a mental process which may be carried out using pen and paper). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: electronic device, processor that is configured, neural network, input interface, receiving from an input interface, outputting the output vector. These elements have been considered both individually and as an ordered combination. The input received and outputting the output vector are insignificant extra-solution activity. See MPEP 2106.05(g). The electronic device, processor that is configured, and input interface are recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The artificial neural network merely generally links the abstract idea to a generic computing process within the particular technological environment of artificial intelligence. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The electronic device comprising a processor, at least one input interface, wherein the processor is configured amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). The input received at the at least one input interface and outputting the output vector are insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). The neural network is well-understood, routine, and conventional, as evidenced by Kiranyaz (US 20210/097389) stating “Artificial Neural Networks (ANNs), or the so-called Multi-Layer Perceptrons (MLPs) are well-known universal approximators” (Kiranyaz, e.g. §Abstract) and by the Haykin (“Neural Networks: A Comprehensive Foundation: Second Edition”), which recognizes that “artificial neural networks … represent a technology that is rooted in many disciplines … Neural networks find applications in such diverse fields as modeling, time series analysis, pattern recognition, signal processing, and control by virtue of an important property … The book should appeal to engineers, computer scientists, and physicists … other disciplines such as psychology and neurosciencies will also find the book useful” (Haykin e.g. §Preface on pages 12-14).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).Page 5 of 7 611881420.1 DOCKET NO.: 346375-US-PCT/100347.141 PATENT Application No.: not yet assigned Preliminary Amendment - First Action Not Yet Received: 

Claim 15 (Independent)
Step 1: The claim is within a statutory category eligible for patent protection: process. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites: A … method for generating one or more predicted next items in a sequence of items based on an input sequence item (which is a mental process which may be carried out using pen and paper), the method comprising: … retrieving, from stored data, a context vector corresponding to the input sequence item (which is a mental process which may be carried out using pen and paper); processing the context vector with an artificial neural network, wherein the artificial neural network comprises an input layer, a first hidden layer, a second hidden layer and an output layer (which is a mental process which may be carried out using pen and paper; EN: The neural network isn’t required to be trained for any particular application but is just the abstract idea of a neural network, which can be implemented with pen and paper); retrieving an output vector at the output layer of the artificial neural network by transforming the output of the second hidden layer of the artificial neural network using at least some of the stored data, wherein the output vector corresponds to one or more predicted next items (which is a mental process which may be carried out using pen and paper; EN: The neural network isn’t required to be trained for any particular application but is just the abstract idea of a neural network, which can be implemented with pen and paper); and … wherein the number of units of the second hidden layer of the artificial neural network is equal to the number of units of the input layer of the artificial neural network (which is a mental process which may be carried out using pen and paper; EN: The neural network isn’t required to be trained for any particular application but is just the abstract idea of a neural network, which can be implemented with pen and paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: electronic device, processor that is configured, neural network, input interface, receiving from an input interface, outputting the output vector. These elements have been considered both individually and as an ordered combination. The input received and outputting the output vector are insignificant extra-solution activity. See MPEP 2106.05(g). The electronic device, processor that is configured, and input interface are recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The artificial neural network merely generally links the abstract idea to a generic computing process within the particular technological environment of artificial intelligence. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The computer and electronic device amount to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). The receiving an input sequence item and outputting the output vector are insignificant extra-solution activity which amount to mere data gathering and outputting as per MPEP 2106.05(g). The neural network is well-understood, routine, and conventional, as evidenced by Kiranyaz (US 20210/097389) stating “Artificial Neural Networks (ANNs), or the so-called Multi-Layer Perceptrons (MLPs) are well-known universal approximators” (Kiranyaz, e.g. §Abstract) and by the foundational course textbook by Haykin (“Neural Networks: A Comprehensive Foundation: Second Edition”), which recognizes that “artificial neural networks … represent a technology that is rooted in many disciplines … Neural networks find applications in such diverse fields as modeling, time series analysis, pattern recognition, signal processing, and control by virtue of an important property … The book should appeal to engineers, computer scientists, and physicists … Haykin e.g. §Preface on pages 12-14).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Appropriate corrections are required.

PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claim(s) 1, 5-7, 11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Deoras (US 2015/066496) in view of
Haykin (“Neural Networks: A Comprehensive Foundation: Second Edition”).

Claim 1 (Independent)
Deoras discloses: An electronic device comprising:
a processor, at least one input interface, and an artificial neural network, comprising an input layer, an output layer and at least first and second hidden layers (e.g. §Abstract or ¶30: DNN or RNN comprises an input layer, a plurality of hidden layers, and an output layer or ¶¶50-56: weights between the input layer and the first hidden layer … weights learned … recurrent connections … output layer or Figures 8, 9, 11 and the associated disclosure); 
wherein the processor is configured to generate one or more predicted next items in a sequence of items (e.g. ¶6: labels predicted assigned to respective previous words in the sequence can be used for predicting the label for the word currently being considered or ¶60: For each word in the sequence of words … context nodes …to perform tasks, such as sequence prediction) based on an input sequence item received at the at least one input interface (e.g. ¶60: the respective raw input is propagated in a standard feed-forward fashion … context nodes … can maintain and learn a state summarizing past inputs … to perform tasks, such as sequence prediction) by: retrieving a context vector corresponding to the input sequence item using stored data (e.g. ¶60: context nodes maintain a copy of the previous values of the hidden nodes, since these propagated to the recurrent connections from t−1 before updating rule is applied at t. Therefore, the ST-DNN 802, when using the architecture set forth in FIG. 9, can maintain and learn a state summarizing past inputs, allowing the ST-DNN 802 to perform tasks, such as sequence prediction; Also see ¶¶62-64); 
processing the context vector with the artificial neural network (e.g. ¶39: context at the particular time … associated with an observed input sequence of words or ¶60: For each word in the sequence of words … context nodes maintain a copy of the previous values .. can maintain and learn a stat summarizing past inputs … to perform tasks, such as sequence prediction …to perform tasks, such as sequence prediction; Also see ¶¶52-57, 62-64); 
retrieving an output vector at the output layer of the artificial neural network by transforming the output of the second hidden layer of the artificial neural network using the stored data, wherein the output vector corresponds to one or more predicted next items (e.g. ¶52: output layer … output vector … label or ¶58: ; and 
outputting the output vector (e.g. ¶52: output or ¶58: outputting). 
Deoras fails to explicitly recite:
wherein the number of units of the second hidden layer is equal to the number of units of the input layer.
Haykin discloses:
wherein the number of units of the second hidden layer is equal to the number of units of the input layer (§4.4: Figure 4.1 presents … m0 = m1 = m2 = 3; Figures 4.1, 4.18 and the associated discussion; EN: Haykin uses mx to denote the number of neurons in layer x, where m0 is the input layer, m1 is the first hidden layer, and m2 is the second hidden layer, so not only do Figures 4.1, 4.8 appear to depict equal numbers of neurons in the second hidden layer (m2) and the input layer (m0), but this is also mathematically expressed in §4.4 discussing Figure 4.1. Furthermore, one of ordinary skill in the art before the earliest effective filing date of the invention would know that that the number of neurons in each layer is a routine design consideration determined for various projects based on various “rules of thumb”, heuristics, and routine experimentation, and therefore whether or not the second hidden layer and the input layer have the same number of neurons is within the realm of routine optimization of one of ordinary skill in the art before the earliest effective filing date of the invention, for example see Haykin e.g. pages 213, 232-233, 250, 276, 282, 302,667; Therefore, differences in the number of nodes per layer generally will not support the patentability of subject matter encompassed unless there is evidence indicating such number of nodes per layer is critical, since it is not patentable to discover optimum or workable ranges/values by routine experimentation – see MPEP §2144.05(II)(A)).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deoras to incorporate a second hidden layer having the same number of nodes as an input layer as taught by Haykin for the benefit of routine optimization (MPEP §2144.05(II)(A)), and the claimed value is within the range known in the art and therefore it would be applying a known technique to a known devices ready for improvement to yield predictable results (as the impacts of the changing the relationships are known), and it would be obvious to try among the finite number of identified predictable solutions, with a reasonable expectation of success. 

Claim 15 (Independent)
Deoras discloses: A computer-implemented method for generating one or more predicted next items in a sequence of items based on an input sequence item (§Abstract or ¶30: DNN or RNN comprises an input layer, a plurality of hidden layers, and an output layer or ¶¶50-56: weights between the input layer and the first hidden layer … weights learned … recurrent connections … output layer or Figures 8, 9, 11 and the associated disclosure), the method comprising: 
receiving, at an electronic device, an input sequence item (e.g. ¶60: the respective raw input is propagated in a standard feed-forward fashion … context nodes … can maintain and learn a state summarizing past inputs … to perform tasks, such as sequence prediction); 
retrieving, from stored data, a context vector corresponding to the input sequence item (e.g. ¶60: context nodes maintain a copy of the previous values of the hidden nodes, since these propagated to the recurrent connections from t−1 before updating rule is applied at t. Therefore, the ST-DNN 802, when using the architecture set forth in FIG. 9, can maintain and learn a state summarizing past inputs, allowing the ST-DNN 802 to perform tasks, such as sequence prediction; Also see ¶¶62-64); 
processing the context vector with an artificial neural network, wherein the artificial neural network comprises an input layer, a first hidden layer, a second hidden layer and an output layer (e.g. ¶39: context at the particular time … associated with an observed input sequence of words or ¶60: For each word in the sequence of words … context nodes maintain a copy of the previous values .. can maintain and learn a stat summarizing past inputs … to perform tasks, such as sequence prediction …to perform tasks, such as sequence prediction; Also see ¶¶52-57, 62-64); 
retrieving an output vector at the output layer of the artificial neural network by transforming the output of the second hidden layer of the artificial neural network using at least some of the stored data, wherein the output vector corresponds to one or more predicted next items (e.g. ¶52: output layer … output vector … label or ¶58: assigning semantic labels to words in a sequence of words … outputting … sequence of labels to be assigned to the respective sequence of words); and 
outputting the output vector (e.g. ¶52: output or ¶58: outputting).
Deoras fails to explicitly recite:
wherein the number of units of the second hidden layer of the artificial neural network is equal to the number of units of the input layer of the artificial neural network.
Haykin
wherein the number of units of the second hidden layer of the artificial neural network is equal to the number of units of the input layer of the artificial neural network (§4.4: Figure 4.1 presents … m0 = m1 = m2 = 3; Figures 4.1, 4.18 and the associated discussion; EN: Haykin uses mx to denote the number of neurons in layer x, where m0 is the input layer, m1 is the first hidden layer, and m2 is the second hidden layer, so not only do Figures 4.1, 4.8 appear to depict equal numbers of neurons in the second hidden layer (m2) and the input layer (m0), but this is also mathematically expressed in §4.4 discussing Figure 4.1. Furthermore, one of ordinary skill in the art before the earliest effective filing date of the invention would know that that the number of neurons in each layer is a routine design consideration determined for various projects based on various “rules of thumb”, heuristics, and routine experimentation, and therefore whether or not the second hidden layer and the input layer have the same number of neurons is within the realm of routine optimization of one of ordinary skill in the art before the earliest effective filing date of the invention, for example see Haykin e.g. pages 213, 232-233, 250, 276, 282, 302,667; Therefore, differences in the number of nodes per layer generally will not support the patentability of subject matter encompassed unless there is evidence indicating such number of nodes per layer is critical, since it is not patentable to discover optimum or workable ranges/values by routine experimentation – see MPEP §2144.05(II)(A)).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deoras to incorporate a second hidden layer having the same number of nodes as an input layer as taught by Haykin for the benefit of routine optimization (MPEP §2144.05(II)(A)), and the claimed value is within the range known in the art and therefore it would be applying a known technique to a known devices ready for improvement to yield predictable results (as the impacts of the changing the relationships are known), and it would be obvious to try among the finite number of identified predictable solutions, with a reasonable expectation of success. 

Claim 5
Deoras discloses: wherein the processor is configured to process the context vector with the artificial neural network by:
providing the context vector to the input layer of the artificial neural network (e.g. ¶¶52-55: input vector w(t) or ¶¶56-61: input vector x(t); Also see ¶¶62-64 ); 
multiplying the contents of the input layer with a first weight matrix W0 and providing the result to the first hidden layer of the artificial neural network (e.g. ¶¶52-55: weight matrices U, W, V or ¶¶56-61: U and V … weight matrices; Also see ¶¶62-64); 
processing the input to the first hidden layer with the nodes of the first hidden layer to produce an output of the first hidden layer (e.g. ¶¶52-55 or ¶¶56-61: V …weight matrices; Also see ¶¶62-64); 
multiplying the output of the first hidden layer with a second weight matrix W1 and providing the result to the second hidden layer of the artificial neural network (e.g. ¶¶52-55: weight matrices or ¶¶56-61: W … weight matrices; Also see ¶¶62-64); and
processing the input to the second hidden layer with the nodes of the second hidden layer to produce an output of the second hidden layer (e.g. ¶¶52-55: output y(t) or ¶¶56-61: c(t); Also see ¶¶62-64). 

Claim 6
Deoras discloses: wherein the artificial neural network further comprises a recurrent hidden vector (e.g. ¶52-55: hidden layer in the middle with recurrent connections … layer (vector) or ¶60: recurrent connections; Also see ¶65 or ¶70). 

Claim 7
Deoras discloses: wherein the processor is configured to concatenate the contents of the input layer with the recurrent hidden vector prior to processing the contents of the input layer with the hidden layers of the artificial neural network (e.g. ¶47: n-gram lexical features can be represented as a concatenation of n “one of N coded” binary vectors, where N is the size of the lexical vocabulary or ¶64: recurrence can be combined with the idea of an input window. This can be achieved by feeding the network with concatenation of the t previous time steps vectors … in addition to the use of word context windows; Also see ¶7 or ¶56).

Claim 11
Deoras discloses:
context vector that corresponds to the input received at the at least one input interface (¶60: context nodes maintain a copy of the previous values of the hidden nodes, since these propagated to the recurrent connections from t−1 before updating rule is applied at t. Therefore, the ST-DNN 802, when using the architecture set forth .
Deoras fails to explicitly recite:
retrieving a row or column of an encoding matrix.
Haykin discloses:
wherein the processor is configured to retrieve the context vector by retrieving a row or column of an encoding matrix (e.g. §8.3 on page 423-424: dimensionality reduction … reduce the n umber of features needed for effective data representation … the largest eigenvalues of the correlation matrix … then approximate the data vector by truncating the expansion … determining the number of principal components used for encoding .. the original data vector).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deoras to incorporate extracting the vector (row/column) of the correlation matrix as taught by Haykin for the benefit of dimensionality reduction in approximate reconstruction of the original data vector (Haykin e.g. §8.3 on page 424). 

Claim 14
Deoras discloses: wherein the processor is further configured to retrieve an output class prediction from the output layer of the artificial neural network, wherein the output class prediction defines a group of one or more sequence items (e.g. ¶63: output layer outputs a probability distribution over a sequence of labels that are respectively to be assigned; Also see ¶Abstract or ¶¶52-61).Page 5 of 7 611881420.1 DOCKET NO.: 346375-US-PCT/100347.141 PATENT Application No.: not yet assigned Preliminary Amendment - First Action Not Yet Received: 

Claim Rejections - 35 USC § 103
Claim(s) 2, 8-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Deoras (US 2015/066496) in view of
Haykin (“Neural Networks: A Comprehensive Foundation: Second Edition”) further in view of
MacPherson (US 2009/0063557).

Claim 2
The combination of Deoras and Haykin
locations of items in the multi-dimensional space. 
MacPherson discloses:
wherein the stored data is either values of parameters of a character-compositional model which is a predictor configured to compute a location of an item in a multi-dimensional space from individual characters of the item, or the stored data is item embeddings being locations of items in the multi-dimensional space (e.g. ¶¶108-110: Context Driven Topologies … the more associations each object accumulates, the more this changes the edges, or texture, of each of the -multidimensional boundaries [FIG. 4] …. Context is the measurement used in the time dependent topologies). 
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deoras and Haykin to incorporate data embedded/sotred in multi-dimensional space as taught by MacPherson for the benefit of consolidated representations of rups of data associated with context information (MacPherson e.g. ¶Abstract). 

Claim 8
Deoras discloses: wherein the recurrent hidden vector comprises data indicative of a previous state of the artificial neural network (e.g. ¶7: RNN can be fed with a concatenation of a threshold number of previous steps in time (vectors)).

Claim 9
Deoras discloses: wherein the processor is configured to update the recurrent hidden vector according to the output of the first hidden layer (e.g. ¶60: parameter updating rule is applied taking into account the influence of past states through the recurrent connections. Accordingly, context nodes maintain a copy of the previous values of the hidden nodes, since these propagated to the recurrent connections from t−1 before updating rule is applied at t; Also see ¶¶67-69).

Claim 10
The electronic device of claim 9, wherein the processor is configured to update the recurrent hidden vector by replacing the recurrent hidden vector with the output of the first hidden layer (e.g. ¶60: parameter updating rule is applied taking into account the influence of past states through the recurrent connections. Accordingly, context nodes . 

Claim 12
Deoras discloses: wherein the processor is configured to produce a 1-of-N vector corresponding to the input sequence item and to retrieve the context vector by transforming the 1-of-N vector using the encoding matrix (e.g. ¶¶52-61: input layer (vector) w(t) represents an input word at time t encoded using 1-of-N coding … hidden layer maintains representation of the word sequence history … retain word ordering information using representations concatenated in sequence in a given context window … hidden layers used in connection with outputting probability over labels while incorporating long-term context dependencies when outputting a probability distribution over a sequence of labels).

Claim 13
Deoras discloses: wherein transforming the 1-of-N vector comprises multiplying the 1-of-N vector and the encoding matrix using matrix multiplication (e.g. ¶¶52-61: layers are connected with weights denoted by the matrices U, W, and V … input layer (vector) w(t) represents an input word at time t encoded using 1-of-N coding … activation computation [using Equation 6 and Equation 7] … assigning semantic labels … Mathematically represented as [Equations 8, 9, 10] where U and V are weight matrices ). 

Claim Rejections - 35 USC § 103
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Deoras (US 2015/066496) in view of
Haykin (“Neural Networks: A Comprehensive Foundation: Second Edition”) further in view of
Ji (“Visual Exploration of Neural Document Embeddings in Information Retrieval: Semantics and Feature Selection”) further in view of
Liu (“Efficient Lattice Rescoring Using Recurrent Neural Network Language Models”).

Claim 3
The combination of Deoras and Haykin and MacPherson fails to explicitly recite:
a cache.
Liu discloses:
where the stored data is held in a cache and wherein the processor is configured to compute an item embedding corresponding to the input sequence item from the character-compositional model and to add the item embedding to the cache (e.g. §3.1: full preceding history … contexts of RNNLM probabilities … truncated contexts … approximated RNNLM state for the complete history … shared n-gram style … in practice operates as a state cache that stores the RNNLM probabilities associated with histories). 
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deoras and Haykin and MacPherson to incorporate a cache as taught by Haykin for the benefit integration into beam search based decoders (Liu e.g. §3.2). 

Claim Rejections - 35 USC § 103
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Deoras (US 2015/066496) in view of
Haykin (“Neural Networks: A Comprehensive Foundation: Second Edition”) further in view of
Liu (“Efficient Lattice Rescoring Using Recurrent Neural Network Language Models”).

Claim 4
The combination of Deoras and Haykin fails to explicitly recite:
a cache.
Liu discloses:
where the processor is configured to retrieve the context vector corresponding to the input sequence by accessing an item embedding from a cache (e.g. §3.1: cache that stores the RNNLM probabilities associated with n-gam histories derived … can be computed on-the-fly by request and accessed via the cache; Also see §3.2). 
Rationale:
Deoras and Haykin to incorporate a cache as taught by Liu for the benefit integration into beam search based decoders (Liu e.g. §3.2). 

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Conclusion
Any prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831.  The examiner can normally be reached on M-F 9A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
PTO/SB/439 if applicant desires the examiner to be able to communicate by email.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/B. B./
Examiner, Art Unit 2125




/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125